DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 12/5/22. As directed by the amendment: claims 13 and 23 have been amended, claims 1-12 have been canceled, and new claim 28 has been added. Thus, claims 13-28 are presently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-19, 22-24 and 27-28 rejected under 35 U.S.C. 103 as being unpatentable over da Silva (English translation of MU8901057-4 U2) in view of Lee et al. (2016/0008576) and Gutierrez Del Rio (2012/0029435) and Noureldin et al. (5,551,421).
Regarding claim 1, in figures 1-2 da Silva discloses an apparatus for attaching an endotracheal tube to a patient (structure shown in fig. 1), the apparatus comprising: an adhesive layer (4, 7 and 1) having an upper portion (upper portion of 1 and 7 extending down to the bottom of hole 2) and a lower portion (lower portion of 1 and 7 extending up to the bottom of hole 2) integrally formed with the upper portion (Fig. 1), the upper portion defining a hole 2 and a first cutout 3, the lower portion, wherein the hole is configured to receive the endotracheal tube 8, the first cutout divides the upper portion into a pair of upper attachments configured to be fastened to an upper lip of the patient on opposite sides of the upper lip (Fig. 1), and wherein the first cutout is defined from the hole to an upper peripheral edge of the adhesive layer (Fig. 1), a flap 5 extending from the adhesive layer on one side of the hole, the flap including an adhesive layer (Page 2, line 10) and the flap is upwardly bendable and configured to form a channel about and fasten to a side of the endotracheal tube (Fig. 2 shows that the flap is bendable and therefore the flap is able to bend upwardly to form a channel about and fasten to the side of the endotracheal tube), but is silent regarding that the lower portion defining a second cutout. However, in fig. 1A Lee teaches a device 10 having a cutout (140, 240, 340 and 440 align with one another in an embodiment, see [0069]) to a hole (150, 250, 350 and 450) and a cutout 136 opposite to (140, 240, 340 and 440), as well as various other perimeter cutouts 136. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify da Silva’s lower portion with the addition of a second cutout opposite to da Silva’s first cutout as well as a plurality of cutouts around the perimeter, as taught by Lee, for the purpose of reducing skin irritation [0076]. The modified da Silva discloses that the second cutout divides the lower portion into a pair of lower attachments (Fig. 1 da Silva, Fig. 1A Lee), the second cutout is offset from the hole (Fig. 1 da Silva, Fig. 1A Lee), and defined from a lower peripheral edge of the adhesive layer toward the hole (Fig. 1 da Silva, Fig. 1A Lee), but is silent regarding that the flap is a pair of flaps extending from the adhesive layer on opposite sides of the hole, wherein the pair of flaps include respective adhesive layers, and are upwardly bendable and configured to form respective channels about and fasten to opposite sides of the endotracheal tube. However, in figures 2-3, Gutierrez Del Rio teaches two flaps (180 and 190) attached to an adhesive layer that wrap around a conduit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified da Silva’s flap with a second flap, opposite to the first flap, as taught by Gutierrez Del Rio, for the purpose of providing reinforced attachment. The modified Da Silva discloses that the pair of lower attachments are joined to the lower lip area of the user on opposite sides of the lower lip, but is silent regarding that the pair of lower attachments are configured to be fastened to the chin of the patient on opposite sides of the chin. However, Noureldin teaches an endotracheal tube holder with an upper portion attached to an upper lip of a user and a lower portion attached to a chin of a user (Col. 3, ll. 64-Col. 4, ll. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified da Silva’s lower portion to extend to the chin, as taught by Noureldin, for the purpose of providing further attachment. The modified Da Silva discloses that the lower portion extends down to the chin of the user, which would appear to make the lower portion larger than the upper portion in the same way as applicant’s upper and lower portions, but does not explicitly recite that the lower portion is larger than the upper portion. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified da Silva’s upper and lower sections with a lower section that is larger than the upper section since such a modification would have involved a mere change in the form or shape of a component and it appears that a larger lower portion would perform equally as well at securing the device to the user. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 14, the modified da Silva discloses that the first and second cutouts are slits and aligned with one another (Fig. 1 da Silva, Fig. 1A Lee).
Regarding claim 15, the modified da Silva discloses that the first and second slits are aligned with a center of the hole (Fig. 1 da Silva, Fig. 1A Lee).
Regarding claim 16, the modified da Silva discloses that the lower cutout is sufficiently offset from the hole (Fig. 1A Lee) such that a region of the adhesive layer between the hole and the second cutout is sufficiently large to maintain a peripheral contour of the hole when the pair of upper attachments and the pair of lower attachments are fastened to the patient (Fig. 1A Lee) and the pair of flaps is fastened to the endotracheal tube (Fig. 1 da Silva, Fig. 1A Lee).
Regarding claim 17, the modified da Silva discloses that the hole is configured for placement over a mouth of a patient when the pair of upper attachments are fastened to the opposite sides of the upper lip of the patient and the pair of lower attachments are fastened to the opposite sides of the chin of the patient (Fig. 1 da Silva).
Regarding claim 18, the modified da Silva discloses that the pair of flaps each have a first free end and a second end attached to the adhesive layer adjacent the hole (Fig. 1 da Silva, Figures 2-3, Gutierrez Del Rio).
Regarding claim 19, the modified da Silva discloses that the pair of flaps are bendable about their respective second ends and configured to define oppositely facing channels on opposite sides of the endotracheal tube (Fig. 2 of da Silva shows that the flap is bendable and therefore the flaps are able to bend upwardly to form a channel about and fasten to the side of the endotracheal tube).
Regarding claim 22, the modified da Silva discloses that the first cutout is positioned in a middle region of the upper portion (Fig. 1 da Silva) and the second cutout is positioned in a middle region of the lower portion (Fig. 1 da Silva, Fig. 1A Lee).
Regarding claim 23, the modified da Silva discloses that the adhesive layer is configured to, when applied, allow for passage of the endotracheal tube through the hole in the upper portion and into an oral cavity of a patient, isolate the oral cavity from a surgical field, and secure the endotracheal tube relative to the patient (Fig. 1 da Silva).
Regarding claim 24, the modified da Silva discloses that the pair of flaps are configured to attach to the endotracheal tube parallel to one another in a longitudinal direction of the tube (Fig. 2 of da Silva shows that the flap is bendable and therefore the flaps are able to attach to the endotracheal tube parallel to one another in a longitudinal direction of the tube).
Regarding claim 27, the modified da Silva discloses that the apparatus is configured for fastening the endotracheal tube about an oral cavity of the patient during surgical procedures (Fig. 1 da Silva).
Regarding claim 28, the modified da Silva discloses that the second cutout is a slit oriented in a vertical direction (Fig. 1, da Silva, Fig. 1A Lee), and the lower portion is larger than the upper portion in the vertical direction of the second cutout (see rejection of claim 13 above).

Claims 20-21 rejected under 35 U.S.C. 103 as being unpatentable over da Silva, Lee, Gutierrez Del Rio and Noureldin, as applied to claim 13 above, in further view of Borre et al. (2014/0238406).
Regarding claim 20, the modified da Silva is silent regarding that the lower portion of the adhesive layer has a beveled shape. However, in fig. 1-2 Borre teaches an endotracheal tube holder 14 lower portion having a beveled shape. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified da Silva’s adhesive layer bottom portion with a beveled shape, as taught by Borre, for the purpose of providing an alternate shape having the predictable results of retaining an endotracheal tube in the mouth of a user.
Regarding claim 21, the modified da Silva discloses that the pair of lower attachments of the lower portion define a pair of beveled corners on opposite sides of the second cutout (Fig. 2, Borre).

Claim 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over da Silva, Lee, Gutierrez Del Rio and Noureldin, as applied to claim 13 above, in further view of Hoerby (5,743,885).
Regarding claim 25, the modified da Silva is silent regarding a second protective layer covering and removable from the adhesive layer, and having a same shape as the adhesive layer. However, Hoerby teaches a second protective layer covering and removable from an adhesive layer, and having a same shape as the adhesive layer (Fig. 1a, Col. 7, ll. 18-21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified da Silva’s adhesive layers with the addition of release paper, as taught by Hoerby, for the purpose of providing protection to the adhesive layers prior to use.
Regarding claim 26, the modified da Silva discloses that the second protective layer is divided into two parts in the longitudinal direction (upper and lower parts, or left and right parts, Hoerby).

Response to Arguments
Applicant argues on page 11 that Da Silva does not cover the lower lip of a user, but merely the mouth/lips of the patient.
This argument is not taken well. If the device covers the mouth/lips of the patient it therefore covers the lower lip. It appears that applicant may be referring to the skin below the lower lip, however it is not made clear in the arguments.
Applicant argues on page 12 that bottom component 400 is placed in contact with the skin.
Applicant appears to argue that layer 130 is not in contact with the user’s skin. This argument is not taken well since the entire device 10 is relied upon, which includes all of the layers (100, 200, 300 and 400) of device 10. Device 10 includes a first group of cutouts (140, 240, 340 and 440) that are all aligned (see [0069]) and extend to a hole (150, 250, 350 and 450), and a second cutout 136 opposite to (140, 240, 340 and 440), as well as various other perimeter cutouts 136. The device 10 as a whole is adhesively applied to a user’s skin and secures a tube within a user. It is noted that cutouts 136 extend outward of layer 400.
Applicant argues on page 13 that the slits 136 in Lee have no similarity to Applicant's claimed second cutout, in structure, arrangement, or function. Applicant argues that a slit extending radially through an arcuate peripheral surface would not create flaps which extend downward toward a wearer's chin. Instead, the arcuate outer surface on the bottom would curve upwardly on the patient's face and therefore the length of such hypothetical attachment flaps in Lee would actually decrease in the direction where they are needed to be longer.
Examiner disagrees. Lee’s cutouts 136 are similar to applicant’s in that they extend inwardly from an outer edge partially towards a hole of an adhesively applied device that retains a tube within a user. Further, da Silva was not modified by Lee’s arcuate peripheral surface. The modified Da Silva was modified with the cutouts 136 of Lee, which would create flaps which extend downward toward a wearer's chin, since the modified da Silva teaches that the lower portion extends to the chin. Therefore, there would be no decrease in length as argued by the applicant. 
Applicant argues on page 14 that it is unclear how the cutout in Lee that extends partially to the opening would create a pair of lower attachments in da Silva. Applicant argues that the cutouts in Lee are not for creating attachments or flaps and are not for attaching Lee’s device to the skin.
Da Silva’s lower portion, with the addition of a lower cutout, as taught by Lee, would create a pair of lower attachments. The cutouts in Lee do create attachments and flaps since they create portions of material divided by the second cutout that attach to the user’s skin. Although the cutouts 136 reduce skin irritation, they also have the same structure of forming flaps in the lower portion of the modified da Silva, which are secured to skin of a user and help secure a tube to a user’s cavity. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785